Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 05, 2021

The Court of Appeals hereby passes the following order:

A21A1063. MARVIS MCDANIEL-IVEY v. DEBRA DEBERRY et al.

      This case was docketed by this Court on February 19, 2021, and appellant’s
brief was due on March 11, 2021. As of the date of this order, appellant still has not
filed a brief and has not requested an extension of time in which to do so.
Accordingly, this appeal is hereby DISMISSED pursuant to Court of Appeals Rules
13 and 23 (a).




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/05/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.